Exhibit 10.2

 

LOGO [g376271ex10_2pg1.jpg]

SUBLEASE

BETWEEN

MASSACHUSETTS BIOMEDICAL INITIATIVES, INC. (MBI)

AS SUB-LANDLORD

AND

RXi Pharmaceuticals, Corp.

AS SUB-TENANT

AT

Gateway Park, 60 Prescott Street, Worcester, MA 01605

The submission of unsigned copy of this document Sub-tenant for Sub-tenant’s
consideration does not constitute an offer to lease the Premises or an option to
or for the Premises. This document shall become effective and binding only upon
the execution and delivery of this Sublease by both Sub-Landlord and Sub-tenant.

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

MBI Life Science Incubators

Everything Needed to Grow a Life Science Business

Services provided include:

 

  •  

Laboratory set-up, including chemical storage cabinets, signs, labels, emergency
equipment and information

 

  •  

Maintenance of MBI’s shared equipment

 

  •  

Use of existing permits and compliance and permitting assistance

 

  •  

Development and implementation of health and safety plans and employee training
to comply with health and safety regulations

 

  •  

Business consulting with experienced technology managers

 

  •  

Informatics Center and Computing Resources

 

  •  

Access to conference rooms with A/V equipment

Recognizing that every company has different needs, assistance in procuring
specialized equipment may also be available.

Costs

 

  •  

Gross Yearly Fee

 

  •  

Lease (% of Bldg. Use)

 

  •  

Common Area Usage

 

  •  

Services/Maintenance Included

 

  •  

Utilities (shared estimate)

 

  •  

Excludes Hazardous Waste or Material Removal

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

SUB-TENANT AGREEMENT

This Sublease agreement is made this 1st day of October, 2012 between RXi
Pharmaceuticals, Corp. (Sub-tenant) and Massachusetts Biomedical Initiatives,
Inc. (Sub-Landlord), a Massachusetts Non For Profit Organization (NPO).

MBI Incubator Facility Site: Gateway Park, 60 Prescott Street, Worcester, MA
01605

Sub-Landlord: Massachusetts Biomedical Initiatives Landlord: Newgate Properties,
LLC

Premises: Lab 133 and Office 111

Base Rent: $2,100 PER MONTH

Security Deposit: $2,100.00

Commencement Date: October 1, 2012

Lease Term: One (1) Year

Rent Adjustment Percentage: 3.5%

Permitted Use:

Sub-Landlord’s Address for Notice & Rent Payment: GATEWAY PARK, 60 PRESCOTT
STREET, WORCESTER, MA 01605

The following Exhibits are attached hereto and incorporated by this reference:

Exhibit I-Floor Plan

Exhibit II-Shared Equipment List

Exhibit III-Sub-Landlord Insurance

Exhibit IV- Sub-tenant Insurance

Exhibit V- Health & Safety Requirements

Exhibit VI- Laboratory/Office Electrical Power Usage

Exhibit VII- Environmental Requirements

Exhibit VIII- Indemnification

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.   Premises      5      1.1   Premises and Building
(Exhibit I Floor Plan)      5    2.   Appurtenant Premises and Areas (Exhibit
II: Lab/Office/Shared Equipment/ List)      5    3.   Terms      5    4.  
Option Terms      5      4.1   Options and Exercise      5      4.2   Continuing
Agreement      5    5.   Rent      5    6.   Services and Utilities      6     
6.1   Benefits of Lease      6      6.2   Landlord and Sub-Landlord Obligations
     6          a.   Common Area Maintenance      6          b.   Building
Maintenance      6          c.   Water      6          d.   Insurance(Exhibits
III & IV)      6          e.   Other Building Services      6          f.  
Health & Safety Services(Exhibit V Memorandum of Understanding)      6         
g.   Covenant of Quiet Enjoyment      6      6.3   Sub-tenants Obligations     
    a.   Telecommunications      6          b.   Postage      6          c.  
Third Party Services      6          d.   Covenant to Pay Rent      6    7.  
Use and Condition of Premises      7      7.1   Sub-tenant’s Use      7      7.2
  Attachment to Walls Prohibited      7      7.3   Laboratory/Office Electrical
Power Usage (Exhibit VI)      7      7.4   Laboratory Equipment      7    8.  
Compliance with Laws (Exhibit VII Environment Requirements)    9.   Sub-tenant’s
Risk: Insurance      7      9.1   Sub-tenant’s Risk      7      9.2   Waiver of
Subrogation (Exhibit VIII Indemnification)      7    10.   Further Covenants of
Sub-tenant      8      10.1   Alterations and Improvements      8      10.2  
Assignment      8      10.3   Signs      8    11.   Destruction of Premises     
8    12.   Condemnation      8    13.   Default      8      13.1   Default of
Rent Payment      8      13.2   Other Defaults      8   

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

  13.3   Sub-tenant’s Insolvency    8     13.4   Sub-Landlord’s Remedies    9  
14.   Security    9   15.   Sublease Subject to Lease Covenants    9     15.1  
Landlord Lease    9     15.2   Landlord Obligations    9     15.3   Sub-tenant
Obligations    9     15.4   Lease Termination    9   16.   Benefits of Lease to
Sub-tenant    9/10   17.   Landlord’s Performance of Lease Obligations    10    
17.1   Sub-Landlord to Preserve Lease    10     17.2   Sub-tenant’s Right to
Cure Lease    10   18.   Notice    10   19.   Modification: Severability:
Construction    10  

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

SUBLEASE

This Sublease made as of the 1st day of October, 2012, between MASSACHUSETTS
BIOMEDICAL INITIATIVES, INC., a Massachusetts not for profit organization having
a usual place of business headquartered at GATEWAY PARK, 60 PRESCOTT STREET,
WORCESTER, MA 01605, hereinafter called the “Sub-Landlord” and RXi
Pharmaceuticals, Corp. hereinafter called the “Sub-tenant”.

WITNESSETH:

1. Premises.

1.1 Premises and Building. The Sub-Landlord leases to the Sub-tenant the
following described premises: Lab 133 and Office 111 (such space with the
additions described below hereinafter known as the “Premises”) in the building
(the “Building”) at Gateway Park, 60 Prescott Street, Worcester, MA 01605
(Exhibit I).

2. Additional Premises and Areas.

(a) Sub-tenant, its employees and invitees shall have, in addition to the
Premises, the use of the common entrances, halls, passages and stairways; common
driveways and walks. Common areas shall also include the shared equipment rooms
and receiving room that are common to all occupants of the Building, as well as
the conference room, rest rooms, reception and all of the equipment associated
with such areas.

(b) Also in addition to the Premises Sub-tenant shall have the right to use
shared laboratory equipment as provided from time to time by Sub-Landlord
(Exhibit II).

(c) Sub-tenant shall have the use of parking spaces, if applicable, in the
parking facility as provided in Sub-Landlord’s separate agreement with Landlord.

3. Term. The term of this Sublease shall be for One (1) Year commencing on
October 1, 2012 (the “Commencement Date”) and terminating on September 30, 2013.

4. Option Terms.

4.1 Options and Exercise. Provided Sub-tenant shall not be in default hereunder,
Sub-tenant shall have, with Sub-Landlord’s agreement, the option to extend on a
month to month basis and a continued 60 Day Termination Notice Requirement.
Sub-tenant may exercise said option by giving Sub-Landlord written notice not
less than sixty (60) days prior to the termination date of the original term.
The Rent during each year of the Option Term shall be as determined under
Section 5.

4.2 Continuing Agreement. Except for the provisions of this Section 4 granting
options, all other terms of this Sublease shall apply to the Option Term and no
further document need be executed to evidence the applicability of each of the
other terms of this sub-lease.

5. Rent. Sub-tenant shall pay the Sub-Landlord Base Rent totaling $25,200.00 per
year in advance monthly installments of $2,100.00 (“Monthly Rent”), prorated for
any partial month in which the term commences or ends. The Rent for each Option
Term shall be the sum of the Rent during the prior term (initial or option) of
the sub-lease plus 3.5%. The first month rent is due upon execution of this
lease agreement.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

6. Services and Utilities.

6.1 Benefits of Lease. Sub-tenant shall be entitled to all services and
utilities to be provided by the Landlord to Sub-Landlord under the Lease.

6.2 Landlord and Sub-Landlord Obligations. The cost of the following Landlord’s
and/or Sub-Landlord’s Obligations, whether performed directly by Sub-Landlord or
obtained by Sub-Landlord under the Lease, shall be included in the Rent and
without any extra charge to Sub-tenant.

(a) Common Area Maintenance. Landlord and/or Sub-Landlord shall maintain all
common areas serving the Premises and the Building in good condition and repair,
reasonably free of snow and ice and other hazards.

(b) Building Maintenance. Landlord shall be responsible to maintain and repair
the structure of the Building, including the roof, foundation and mechanical,
electrical and plumbing systems serving the Building and the Premises.

(c) Water. The Landlord shall furnish to the Premises, for Sub-tenant’s Use, hot
and cold water.

(d) Insurance. Sub-Landlord shall provide insurance as specified in Exhibit III.
The Sub-tenant is required to provide a policy with minimum limits of Commercial
General Liability Insurance for the Sub-tenant’s premises/operations, Exhibit
IV.

(e) Other Building Services. The Landlord and/or Sub-Landlord shall furnish
basic building services, including office cleaning, perimeter security, adequate
heating, ventilation and air conditioning, and electricity and other utilities
(except as specifically provided by Sub-tenant below).

(f) Health and Safety Services. Sub-Landlord provides basic health and safety
support as a condition of occupancy. Sub-tenant is required to comply with the
requirements specified in the Memorandum of Understanding (Exhibit V).

(g) Covenant of Quiet Enjoyment. Landlord and Sub-Landlord covenants that
Sub-tenant, upon payment of the rent herein reserved and upon the performance of
all the terms and conditions of this Sub-lease, shall at all times during the
Sub-Lease term peaceably enjoy the Premises without interference from the
Sub-Landlord or from any other person.

6.3 Sub-tenant’s Obligations.

(a) Telephone. Sub-Landlord shall ensure each lab and/or office has been hard
wired for telephone and Internet use. Activation of said lines/service is the
responsibility of the Sub-tenant. Installation of an additional telephone lines
and/or equipment, for the subtenant’s needs is the responsibility of the
Sub-tenant with approval of Sub-Landlord.

(b) Postage. Postage and delivery services are the responsibility of each
Sub-tenant to establish their own account.

(c) Third Party Services. Any other services not provided by MBI under this
Sublease or by unrelated third parties on Sub-Landlord’s account will be charged
to Sub-tenant as and when incurred. Sub-tenant shall also pay Sub-Landlord the
direct cost of any disposal, re-certification and decontamination of
Sub-tenant’s laboratory, including chemicals, radioactive materials and
infectious materials.

(d) Covenant to Pay Rent. The Sub-tenant covenants that it will pay the Rent at
the times and in the manner provided herein without delay.

 

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

7. Use and Condition of Premises.

7.1 Sub-tenant’s Use. The Sub-tenant shall use and occupy the Premises
throughout the term, solely for the purpose of laboratory research and
development (“Sub-tenant’s Use”), including all of the services and functions
ordinarily incident thereto.

7.2 Attachment to Walls Prohibited. The hanging of pictures, posters, white
boards, etc. with nails or hooks is prohibited unless authorized by MBI
personnel. If any damage is incurred due to unauthorized hanging of the above
mentioned items, damage will be assessed and repair cost will be the
responsibility of the Sub-tenant.

7.3 Laboratory/Office Electrical Power Usage/Surcharges. Sub-tenant shall comply
with the power usage rules and regulations attached as Exhibit VI.

7.4 Laboratory Equipment.

(a) Factors such as laboratory size, electrical capacity, or HVAC capacity will
limit the amount of equipment which can be stored in each laboratory.
Sub-Landlord along with Sub-tenant will determine the amount of equipment that
can be stored in each laboratory upon initial occupancy. All additional
equipment must be approved by Sub-Landlord staff, which approval will not be
unreasonably withheld, conditioned or delayed. Sub-Landlord will not be held
responsible for unapproved equipment that exceeds a laboratory’s capacity or
HVAC capabilities.

(b) Most laboratories are equipped with Biosafety Cabinets and/or Chemical Fume
Hoods for tenant exclusive. Such equipment will be certified and decontaminated
prior to occupancy. On an annual basis, MBI will coordinate re-certification of
each piece of equipment and the tenant will be responsible for costs associated
with this annual re-certification while occupying the space. Upon vacancy of the
laboratory, tenant will also be responsible for the re-certification and
decontamination fees.

8. Compliance with Laws. The Sub-tenant shall conduct its business on the
Premises in a reasonable and satisfactory manner. The Sub-tenant shall further
conform to reasonable rules and regulations now or hereafter established by the
Sub-Landlord for the general comfort and convenience of all tenants in the
Building. The Sub-tenant, at its sole expense, shall obtain all licenses or
permits which may be required for the conduct of its business within the terms
of this Sublease. Any special and/or additional permit requirements that are a
direct result of Sub-tenant’s operations will be the responsibility of the
Sub-tenant with the assistance of Sub-Landlord Health & Safety personnel
(Exhibit VII).

9. Sub-tenant’s Risk; Insurance.

9.1 Sub-tenant’s Risk. It is expressly agreed by the parties that all
merchandise and property of any kind which may be on the Premises during the
continuance of this Sublease is to be at the sole risk and hazard of the
Sub-tenant. Sub-tenant acknowledges that Sub-Landlord recommends that Sub-tenant
carry its own property insurance, including endorsements for “special causes of
loss.”

9.2 Waiver of Subrogation. Sub-tenant and Sub-Landlord hereby waive any and all
rights of recovery which each might otherwise have against the other, its
agents, employees and other persons for whom the waiving party may be
responsible for any loss or damage to Sub-tenant’s or Sub-Landlord’s property
(real or intellectual) or improvements in the Premises which are covered by any
policy of insurance maintained or required to be maintained by the waiving party
(or, if the waiving party does not maintain insurance and is not required to
maintain insurance, then from casualties covered by fire and broad form extended
coverage, including vandalism and malicious mischief) even though the loss or
damage results from the negligence, willful act or default under the terms of
this Sublease by a party, its agents, employees, contractors, or other persons
for whom such party may be responsible. Each policy of insurance maintained by
Sub-tenant or Sub-Landlord with respect to the Premises or with respect to each
party’s property or improvements therein shall include provisions by which the
insurance carrier(s) (a) waive(s) all rights of subrogation against the other
party (and against all those for whom the other party may be legally
responsible) on account of any loss payable under the policy and (b) agree(s)
that the policy will not be invalidated because the insured (in writing and
prior to the occurrence of any loss under the policy) has waived part or all of
its right(s) of recovery against any party on account of any loss or damage
covered by the policy. If Sub-tenant or Sub-Landlord is unable to procure the
inclusion of either of the clauses described in the next preceding sentence,
such party shall name the other as an additional insured in the policy (Exhibit
VIII).

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

10. Further Covenants of Sub-tenant.

10.1 Alterations and Improvements. Sub-tenant agrees not to make any alterations
or improvements to the Premises without first obtaining the written consent of
the Sub-Landlord.

10.2 Assignment. The Sub-tenant shall not assign this Sublease, or further
sublet, or part with the possession of the whole or part of the Premises without
first obtaining the written consent of the Sub-Landlord.

10.3 Signs. Sub-tenant shall not place any signs upon the Building of which the
Premises are a part without prior written approval of Sub-Landlord and
Over-Landlord.

11. Destruction of Premises. Should the Premises be damaged or destroyed by fire
or other casualty, and said Premises cannot be repaired within ninety (90) days,
then the Sub-tenant may by written notice to the Sub-Landlord given within said
ninety (90) days elect to terminate this Sublease. In any event, Sub-Landlord or
Landlord may at its option notify Sub-tenant of the termination of this Sublease
in the event of total destruction of the Premises, the inability of Landlord to
repair within said ninety (90) days, or in the event the Sub-Landlord or
Landlord reasonably determines that repair of the Premises is not economically
feasible. If the Premises are untenantable there shall be an abatement of rent
proportionate to the time during which the Premises are untenantable and to the
area which is not occupied by the Sub-tenant for such period.

12. Condemnation. If the whole of the Premises, or such portion thereof as will
make the Premises unsuitable for the purposes herein leased, is condemned for
any public use or purpose, then in either of such events this Sublease shall
cease from the time when possession is taken by such public authority and rent
shall be accounted for between the Sub-Landlord and the Sub-tenant as of the
date of the surrender of possession. No part of any award shall belong to the
Sub-tenant except for any relocation expenses separately awarded to Sub-tenant.

13. Default.

13.1 Default of Rent Payment. Upon failure of Sub-tenant to pay rent or
additional rent within ten (10) days after its due date, Sub-Landlord will give
Sub-tenant written notice of default. Thereafter, upon failure of Sub-tenant to
pay such rent within ten (10) days after the due date, Sub-Landlord may
terminate the Lease and exercise its remedies under Section 13.4.

13.2 Other Defaults. If there shall be default in the performance of any other
covenant, agreement, condition, rule, or regulation herein contained on the part
of the Sub-tenant for more than thirty (30) days (or such longer time as is
reasonably necessary to cure such default, provided Sub-tenant commences curing
within thirty (30) days after notice) after written notice of such default by
the Sub-Landlord, this Lease, if the Sub-Landlord so elects by notice to the
Sub-tenant, shall thereupon be terminated.

13.3 Sub-tenant’s Insolvency. It is hereby covenanted and agreed that this Lease
and all the rights of the Sub-tenant hereunder shall, at the option of the
Sub-Landlord, cease and terminate upon said Sub-tenant filing a voluntary or
involuntary petition in bankruptcy, or said Sub-tenant being adjudged bankrupt
by any court, or taking advantage of any insolvency act, or upon the Sub-tenant
making any assignment for the benefit of creditors, or upon the appointment of a
state court receiver or trustee; and, in any such event, the Sub-Landlord shall
have a right to enter the Premises and eject the Sub-tenant or anyone acting for
said Sub-tenant without being responsible for any damages either in tort,
contract, or otherwise, to the Sub-tenant or anyone acting for the Sub-tenant;
provided, however, that Sub-Landlord’s rights or options under this paragraph
shall not arise with respect to any involuntary proceeding unless the same shall
not have been dismissed or terminated within ninety (90) days of its
commencement.

13.4 Sub-Landlord’s Remedies. Upon termination of this Lease, the Sub-Landlord
shall have the right to reenter or repossess the Premises, either by summary
process, proceedings, surrender, or otherwise, and dispossess and remove
therefrom the Sub-tenant, or other occupants thereof. In such case, the
Sub-Landlord may, at its option, relent the Premises or any part thereof, and
the Sub-tenant shall pay the Sub-Landlord the

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

difference between the rent hereby reserved and agreed to be paid by the
Sub-tenant for the portion of the term remaining at the time of reentry or
repossession and the amount, if any, received or to be received under such
relating for such portion of the term less all costs incurred by Sub-Landlord
for such relating. Any and all remedies or proceedings are considered cumulative
and not exclusive.

14. Security. As security for the performance of the Sub-tenant’s covenants
herein, the Sub-tenant shall pay to the Sub-Landlord upon the execution of this
Lease the sum of $2,100.00 which amount shall be held by the Sub-Landlord
according to law and shall be paid back to the Sub-tenant without interest
thirty (30) days after the Sub-tenant vacates the Premises, less any amounts
owed to the Sub-Landlord by the Sub-tenant. Sub-Landlord personnel will assess
the condition of the space upon Sub-tenant’s vacating leased space. If any
damage has been incurred above and beyond normal wear and tear, repair costs
will be deducted from the security deposit. This includes standard laboratory
decontaminating of chemical hazards, biological hazards, and biosafety cabinet
if present.

15. Sublease Subject to Lease Covenants.

15.1 In addition to the terms, conditions and provisions of this Sublease,
Sub-tenant acknowledges and agrees that this Sublease is subject to each and
every term, condition, and provision of the Lease and of the rights of Landlord
thereunder.

15.2 It is understood and agreed (i) that Sub-Landlord, except as otherwise
provided herein, shall not be liable for the performance of any of the
obligations of the Landlord under the Lease; (ii) that Sub-tenant shall have no
claim against Sub-Landlord by reason of any default in fulfilling such
obligations upon the part of the Landlord unless such default results from
Sub-Landlord’s being in default under the Lease and not due to a default of
Sub-tenant hereunder, or from Sub-Landlord’s willful misconduct; (iii) that
Sub-Landlord further agrees to send any notices reasonably requested by the
Sub-tenant to the Landlord pursuant to the terms of the Lease, provided said
notices are received from Sub-tenant in writing and within reasonable time to
allow Sub-Landlord to satisfy the time requirements for sending such notice
under the terms of the Lease.

15.3 Sub-tenant will fully and faithfully perform the terms and conditions of
the Sublease on its part to be performed, and in addition thereto, Sub-tenant
will not do or cause to be done or suffer or permit any act or thing to be done
which would or might cause the Sublease or the rights of Sub-Landlord as Tenant
under the Lease to be endangered, cancelled, terminated, forfeited, or
surrendered, or which would or might make Sub-Landlord liable for any damages,
claim or penalty, and, in such event, Sub-tenant agrees, as an express
inducement for Sub-Landlord entering into this Sublease, that if there is any
conflict between the provisions of this Sublease and the provisions of the Lease
which would permit Sub-tenant to do or cause to be done or suffer or permit any
act or thing to be done which is prohibited by the Lease, then the provisions of
the Lease shall prevail. Sub-Landlord hereby represents that the entrance into
and performance of this Sublease is permitted under the Lease.

15.4 If the Lease is terminated, the Sublease shall terminate simultaneously,
and any unearned rent paid, in advance, shall be refunded to the Sub-tenant,
provided that such termination is not the result of a breach of the Sub-tenant
of the Sublease. Upon default of the Sub-Landlord under the Lease which has not
been cured within applicable grace periods and receipt of notice from the
Over-Landlord, the Sub-tenant shall forward payments of rent and all other
charges due under the Sublease directly to the Over-Landlord.

16. Benefits of Lease to Sub-tenant. The Sub-tenant shall be entitled to the
furnishing of services and performance of repairs which Landlord is and may be
obligated to furnish or make to or in the Premises pursuant to the terms of the
Lease. Sub-tenant’s obligations hereunder shall not be impaired nor shall the
performance thereof be excused because of any failure or delay on Landlord’s
part in furnishing such services or in performing such repairs or restorations,
unless such failure or delay results from Sub-Landlord being in default under
the Lease.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

17. Landlord’s Performance of Lease Obligations.

17.1 Sub-Landlord to Preserve Lease. Sub-Landlord agrees that during the term of
this Sublease, Sub-Landlord will perform the terms and conditions of the Lease
on its part to be performed, except as otherwise provided herein, and
Sub-Landlord will not cause the Lease to be canceled, terminated, forfeited or
surrendered as a result of any action or inaction by Sub-Landlord with respect
to an obligation of Sub-Landlord under the Lease over which Sub-Landlord has
control and which has not been assumed by Sub-tenant pursuant to this Sublease.
Sub-Landlord shall have no liability or responsibility to Sub-tenant as a result
of a termination of the Lease unless such termination results from any action or
inaction by Sub-Landlord with respect to an obligation of Sub-Landlord under the
Lease over which Sub-Landlord control has and which has not been assumed by
Sub-tenant pursuant to this Sublease.

17.2 Sub-tenant’s Right to Cure Lease. Sub-Landlord agrees that, if Sub-Landlord
shall be in default of any of the affirmative obligations to be paid or
performed by Sub-Landlord as tenant under the Lease and if Sub-Landlord shall
fail to commence to correct such default within the cure period provided for in
the Lease and shall not be diligently pursuing such correction to completion,
then Sub-tenant may correct such default for the account of Sub-Landlord, and
Sub-Landlord shall reimburse Sub-tenant for any amounts reasonably expended or
incurred by Tenant in so doing.

18. Notice. Except as specifically provided otherwise, any notice required to be
given to Sub-tenant shall be deemed given if delivered by hand or mailed by
certified or registered mail Any notice to Sub-Landlord shall be so delivered or
mailed to Sub-Landlord at 60 Prescott Street, Worcester, Massachusetts 01605.
Either party may designate by notice in writing a different such address for
notice.

19. Modification; Severability; Construction. This Sublease contains the entire
agreement between the parties and shall not be modified in any manner except by
an instrument in writing executed by the parties. If any term or provision of
this Sublease or the application thereof to any person or circumstance shall, to
the extent, be invalid or unenforceable, the remainder of this Sublease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term and provision of this Sublease shall be valid and be
enforced to the fullest extent permitted by law. This Sublease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Sublease is not to be construed against any of the
parties as having been prepared by such party. The captions to the paragraphs
are used only as a matter of convenience and are not to be considered a part of
this agreement or to be used in determining the intent of the parties to it.
This Sublease shall not be recorded.

IN WITNESS WHEREOF, the parties have caused these presents to be signed, sealed
and delivered as of the date first written above.

 

Sub-Landlord:           Sub-Tenant: Massachusetts Biomedical Initiatives, Inc.  
        RXi Pharmaceuticals, Corp. By:  

/s/ Kevin O’Sullivan

    By:  

/s/ Geert Cauwenbergh

  Kevin O’Sullivan, President & CEO       Geert Cauwenbergh, President & CEO
DATE:  

6/28/2012

          DATE:  

6/27/2012

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

Exhibit I

Floor Plan

 

LOGO [g376271ex10_2pg12.jpg]

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

Exhibit II

Shared Equipment Available for Use by All Tenant Companies

DI Water

Autoclave

Glasswasher

Ice Machine

Cold Room

-80 Freezers

Refrigerators/Freezers

Centrifuge

Lab Equipment Provided by MBI

Fume Hood

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

Exhibit III

Sub-Landlord Insurance

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

Exhibit IV

Subtenant Insurance Coverage

Gateway Park

60 Prescott Street

Worcester, MA 01605

It is the established risk management policy of Massachusetts Biomedical
Initiatives (MBI) to require our Subtenants to carry minimum limits of
Commercial General Liability Insurance for the Subtenant’s premises/operations.
The Subtenant’s insurance coverage should be endorsed to include the Sublandlord
as “additional insured” in order to offer the Sublandlord protection on a
primary basis arising from Subtenant’s premises/operations within the demised
premises.

MBI requires an Innovation Center tenant/company to carry the following minimum
insurance coverage during their term within a MBI Innovation Center facility.

 

Article I. Commercial General Liability

Limits to $1,000,000 each occurrence/$3,000,000 aggregate for Bodily Injury and
Property damage combined.

 

Article II. Workers Compensation-Employer’s Liability

Benefits in accordance with Massachusetts Statute. Employer’s Liability with
limits of at least $100,000 each account; $500,000 Disease-policy limits;
$100,000 Disease each employee.

Subtenants should also carry property insurance for their own benefit covering
their own Business Personal Property for damage caused by “special causes of
loss.”

Each Subtenant is required to provide certificates of Insurance evidencing
Commercial General Liability and Worker’s Compensation annually to MBI.

 

Article III. Property Insurance

Subtenants will carry property insurance for their own benefit insuring their
own Business Personal Property for damage caused by “special causes of loss.”
Such insurance should be in an amount equal to the replacement cost of
Subtenants Business Personal Property.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

Exhibit V

Health & Safety Requirements

It is the policy of MBI to provide employees of subtenant companies with a safe
and healthy working environment. A comprehensive health and safety program is
established at each Subtenant company. These programs are established by
Subtenant company personnel and MBI occupational health and safety staff. They
include policies and procedures required by the Subtenant company, MBI, and
regulatory agencies.

The Occupational Health and Safety Administration (OSHA) requires employers to
be responsible for the health and safety of their employees. Therefore, each
company must maintain this responsibility for their employees. MBI cannot be
fully responsible for satisfying that role. MBI enables each Subtenant company
to meet minimum requirements by providing:

 

•  

Training and education

 

•  

Technical assistance

 

•  

Properly equipped and maintained laboratories

 

•  

Assistance in obtaining licenses and permits

 

•  

Occupational health clinics for employee medical service resources

 

•  

Chemical and infectious waste disposal resources

 

•  

Equipment maintenance service resources

 

•  

Hazardous materials shipping resources

To provide a safe working environment for all individuals in the MBI facilities,
the following are required of tenant companies:

Prior to using chemicals and/or infectious materials in the laboratory:

 

•  

A Health and Safety Manual must be adopted and implemented. A template MBI
Health & Safety manual is provided to each tenant company.

 

•  

Each Subtenant company must designate an employee or employees to develop and
implement their health and safety program, with assistance provided by MBI
occupational health and safety staff. One or more individuals must serve as a
Chemical Hygiene Officer, a Biological Safety Officer (if infectious materials
are used), and a Radiation Safety Officer (if radioactive materials are used).
These individuals work with MBI occupational health and safety staff to ensure
that policies and procedures are implemented by employees of the Subtenant
company.

 

•  

New employees must receive basic training on their first day of employment.
Non-laboratory employees receive training regarding the Emergency Evacuation
Plan for the facility. Laboratory employees also receive chemical safety,
biosafety, and radiation safety training, depending on their use of chemicals,
infectious materials, and radioactive materials in the lab. MBI periodically
offers training designed to meet these needs.

 

•  

New employees who will be working with blood or other infectious materials must
be offered the hepatitis B vaccination series within 10 working days of initial
assignment to work involving these materials, unless the employee has had
previous HBV vaccination, the antibody testing has revealed that the employee is
immune, or the vaccine is contraindicated for medical reasons. Healthcare
professionals recommend that employees receive the second shot in the three
vaccination series before working with infectious materials. MBI has
arrangements with an occupational health clinic for this service.

 

•  

A Respirator Qualification Exam must be provided for all employees who will be
expected to clean up spills involving chemicals and infectious materials. A
healthcare provider must determine if employees are medically able to wear the
respirators provided at MBI. Once the employee is found to be able to wear a
respirator, MBI Health & Safety staff will fit-test the employee to determine
the appropriate respirator size. MBI Health & Safety staff assists in
coordinating medical exams, training and fit tests.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

While the Subtenant company is in the MBI facility:

 

•  

Policies and procedures outlined in the MBI Health and Safety Manual must be
followed.

 

•  

MBI occupational health and safety staff must be informed of all health and
safety issues.

 

•  

All tenant company lab and support personnel including temporary workers must
meet the minimum training medical surveillance and other requirements in the MBI
Health & Safety manual.

MBI shall not be held liable for any injuries, claims, losses, expenses or
damages whatsoever arising out of or in any way related to any Subtenant
company’s failure to oversee the health and safety of its employees or to adhere
to its health and safety program. In addition, MBI shall not be held liable for
any injuries, claims, losses, expenses or damages whatsoever arising out of or
in any way related to the failure of any Subtenant company’s employee to comply
with the health and safety training provided by MBI personnel or any other
party. It is understood by all Subtenant companies that any injuries, claims,
losses, expenses or damages whatsoever incurred by employees of the Subtenant
companies will be the sole responsibility of the Subtenant company and not that
of MBI. It is further agreed and understood that in providing the foregoing
services to Subtenant companies, MBI is acting solely as an independent
contractor of the Subtenant companies and not as their agents. In no way shall
MBI’s provision of services to Subtenant companies be construed to establish any
partnership, joint venture, or principal-agent relationships between MBI and any
Subtenant company.

The Subtenant Company accepts the above terms and agrees to follow these
policies while in the MBI facility.

 

/s/   Geert Cauwenbergh           June 27, 2012  

 

Geert Cauwenbergh, President & CEO           Date

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

EXHIBIT VI

Laboratory/Office Electrical Power Usage

 

1. Please note that all MBI Incubator Center Laboratories are equipped with
adequate power for general incubator lab consumption and use.

 

2. Backup power is available at the Gateway Park and Biotech Three facilities.

 

3. All Subtenant companies are required to provide MBI Health & Safety &
Operations personnel a specific equipment list in order to gauge electric draw
and wattage.

 

4. Any modifications or changes in equipment use during tenancy must be reported
and approved by MBI.

 

5. Subtenant is responsible for charges incurred for labor and materials and for
any additional electrical requests such as but not limited to power outlets,
breakers, sensor equipment etc.

 

6. All MBI Incubator Center offices are equipped with standard outlets.

 

7. MBI’s licensed electrician must perform any additional electrical work
needed.

 

8. Any additional equipment beyond the standard may affect the climate control.
MBI will not assume responsibility for excessive heat-repercussions due to
additional equipment.

 

9. If a portable air conditioner is required as a result of additional equipment
installed beyond the standard equipment, there may be a charge to Subtenant
based on usage.

 

10. All portable space heater or air conditioning unit usage must be approved by
MBI health & safety personnel.

 

11. Given the rise in energy costs, we may find it necessary to ask our tenants
to share in a reasonable increase of energy expenses. Thus, the subtenant will
pay a share of these increases based upon the portion of the facility that each
tenant leases. The portion for RXi Pharmaceuticals, Corp is 9% of the total MBI
space at the Gateway Park, 60 Prescott Street, Worcester, MA facility.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

EXHIBIT VII

Environmental Requirements

Prohibition/Compliance: Sub-tenant shall not cause or permit any Hazardous
Materials (as hereinafter defined) to be brought upon, kept, used, stored,
handled, treated, generated in or about, or released or disposed of from, the
Premises or the Project in violation of applicable Environmental Requirements
(as hereinafter defined) by Sub-tenant or any Sub-tenant Party. If Sub-tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Sub-landlord and Sub-landlord’s employees, agents and contractors otherwise
occurs during the Term or any holding over, Sub-tenant hereby indemnifies and
shall defend and hold Sub-landlord, its officers, directors, employees, agents
and contractors harmless from any and all actions (including, without
limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water table or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination. This indemnification of Sub-landlord by Sub-tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property caused or permitted by Sub-tenant or any Sub-tenant party results in
any contamination of the Premises, the Project or any adjacent property,
Sub-tenant shall promptly take all actions at its sole expense and in accordance
with applicable Environmental Requirements as are necessary to return the
Premises the Project or any adjacent property to the condition existing prior to
the time of such contamination provided that Sub-landlord’s approval of such
action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved



--------------------------------------------------------------------------------

EXHIBIT VIII

Indemnification

Sub-tenant hereby indemnifies and agrees to defend, save and hold Sub-landlord
harmless from an against any and all Claims for injury or death to persons or
damage to property occurring within or about the Premises, arising directly or
indirectly our of Sub-tenant’s use or occupancy of the Premises or a breach or
default of Sub-tenant in the performance of any of its obligations hereunder,
unless caused by the willful misconduct or negligence of Sub-landlord.
Sub-landlord shall not be liable to Sub-tenant for, and Sub-tenant assumes all
risk of damage to, personal property (including, without limitations, loss of
records kept within the Premises). Tenant further hereby irrevocably waives any
and all Claims for injury to Sub-tenant’s business or loss of income relating to
any such damage or destruction of personal property (including, without
limitation, any loss of records), unless caused by the willful misconduct or
negligence or Sub-Sub-landlord. Sub-Sub-landlord shall not be liable for any
damages arising from any act, omission or neglect of any Sub-tenant in the
Project or of any other third party.

 

Copyright © Massachusetts Biomedical Initiatives. All Rights Reserved